DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ostromecki et al. (US 2019/0107019) in view of Pellicone et al. (US 10,161,275).
With respect to claims 1, 11 and 27, Ostromecki et al. teach a muffler for use with an engine, the muffler comprising a first tube (Fig.8, Item 322) defining a first inlet (Fig.8, Item 341) and a first outlet (Fig.8, Item 343) spaced apart from the first inlet, wherein the first tube is configured to receive exhaust from the engine at the first inlet; a second tube (Fig.8, Item 323) spaced apart from the first tube, the second tube defining a second inlet (Fig.8, Item 345) and a second outlet (Fig.8, Item 347) spaced apart from 
However, Ostromecki et al. fail to disclose a third tube disposed at least partly around the second tube, the third tube defining a third outlet spaced apart from each of the second inlet and the second outlet, wherein the third outlet is in fluid communication with the second outlet of the second tube.
On the other hand, Pellicone et al. teach a second tube (Fig.2, Item 130) disposed at least partly around a first tube (Fig.2, Item 140), the second tube defining an outlet.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Pellicnone et al. configuration with the Ostromecki et al. design because it would provide the same gas flow length without increasing the length of the second tube, in this manner the size of the muffler could be optimize without losing acoustic performance.
With respect to claims 2 and 12, Pellicone et al. teach further comprising a connecting member configured to connect the second tube to the third tube (Col.4, Lines 20 – 26).  
With respect to claims 3, 13 and 27, Ostromecki et al. teach further comprising a housing at least partly enclosing the first tube, the second tube and the third tube, the housing defining a common chamber (Fig.8, Item 334) in fluid communication with the first outlet, the third outlet and the at least one outlet tube.  

With respect to claims 5 and 15, the obvious combination Ostromecki et al. and Pellicone et al. teach wherein a sum of a length of the second tube and a length of the third tube is greater than a length of the first tube.  
With respect to claims 6 and 16, Ostromecki et al. teach wherein the length of the second tube is greater than the length of the first tube (Fig.8).  
With respect to claims 7 and 17, the obvious combination Ostromecki et al. and Pellicone et al. teach wherein the length of the third tube is greater than the length of the first tube; additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claims 8 and 18, Pellicone et al. teach wherein the third tube is concentrically disposed around the second tube (Fig.2).  
With respect to claims 9, 10, 19, 20, 29 and 30, Pellicone et al. teach wherein the second tube further comprises a closed end axially opposite to the second inlet, wherein the second outlet comprises one or more openings (Fig.2, Item 148) disposed on a wall of the second tube, and wherein the one or more openings are axially disposed between the closed end of the second tube and the third outlet of the third tube; and wherein the third tube is connected to the second tube adjacent to the closed end (Fig.2; Col.4, Lines 20 – 26).  

   
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 18, 2021